DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group II (claims 29-34) in the reply filed on March 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
Applicant should update the first paragraph of the specification to provide the correct status of application number 15/362,141 (i.e., now patented).  
The abstract of the invention is not directed to the claimed invention.  A new abstract is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Page 58 and Figures 7-12 contain nucleotide and/or amino acid sequences without sequence identifiers (e.g., SEQ ID NO: X) and there is no sequence listing in paper or computer readable form.  See the attached notice to comply with sequence rules.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific mutations at the recited positions (Glu at position 117), does not reasonably provide enablement for any mutation (any amino acid) at the recited positions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the claimed method commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth.  Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The 
	Nature of the invention.  The claims are drawn to a method for treating a patient infected with HIV by identifying a mutation at positions 117 and 421 or position 121 or position 298.  If a mutation is found then the HIV isolated from the patient is likely to be resistant to a HIV entry inhibitor.
	Breadth of the claims.  The claims are very broad, encompassing a method for treating a patient infected with HIV by identifying any mutation at positions 117 and 421 or any mutation at position 121 or any mutation at position 298.  
	Guidance in the specification and working examples.  The specification and examples disclose specific mutations that confer resistance to the HIV entry inhibitor.  In particular, the specification identifies one mutation at codon 117 that encodes glutamate (E), one mutation at codon 421 that encodes glutamate (E), one mutation at codon 121 that encodes glutamate (E), and two mutations at 1.  There are no instances where the specification identifies other mutations at codons 117, 421, 121 or 298 that confer resistance to a HIV entry inhibitor.
	Amount of experimentation.  Applicant has identified specific mutations in HIV Env that confer resistance to HIV entry inhibitors, but essentially all of the work required to identify other mutations at these codons that may also confer resistance to HIV entry inhibitors has been left for others.
	Given the breadth of the claims, the lack of guidance in the specification, and the lack of predictability of the art, it would require undue experimentation for one skilled in the art to practice the claimed method.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the examples do not mention the 298S mutation.  The only instances of a mutation comprising serine (Ser) at codon 298 is in claim 34 and paragraph [0079] of the published application.  No examples demonstrate a serine at codon 298.